DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 

This Office Action is in response to the amendment filed 7/13/22.  As directed by the amendment, Claims 26, 27 are amended.  Claims 26, 27 have been examined on the merits. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 26 and 27, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing the phrase “…contains no magnets…” without support in the specification as originally filed. 

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102 AIA 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mcgowan US 20070256214 A1 (herein after Mcgowan).

Regarding Claim 26, Mcgowan discloses a magnifier device having a headwear item comprising: a bill or brim (as seen in annotated Figures 1 and 3) wherein said device comprises one lens (as seen in annotated Figures 1 and 3) and wherein said device comprises a frame (as seen in annotated Figures 1 and 3) without arms that is hingedly attached to said bill or brim (paragraph 0002, 0005, 0008) that supports said one lens and the lens (as seen in annotated Figures 1 and 3) is tinted (as seen in annotated Figures 1 and 3) and contains no magnets (paragraph 0034 – while the Specification of Mcgowan includes many methods of attaching the lens to the bill it does not require the use of magnets.  Instead it states the use of clips or other attachment mechanisms.  As the applicant does not have any criticality to magnets in the Specification or and support for the exclusion of magnets, paragraph 0034 teaches the use of clips which are not magnets).  

[AltContent: arrow][AltContent: textbox (Headwear)][AltContent: arrow][AltContent: textbox (Lens)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Brim)][AltContent: textbox (Frame)]
    PNG
    media_image1.png
    687
    633
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    810
    653
    media_image2.png
    Greyscale

Regarding Claim 27, Mcgowan discloses a magnifier device having a headwear item comprising: a bill or brim (as seen in annotated Figures 1 and 3) wherein said device comprises one lens (as seen in annotated Figures 1 and 3) and wherein said device comprises a frame (as seen in annotated Figures 1 and 3) without arms that is hingedly attached (paragraph 0002, 0005, 0008) to said bill or brim (as seen in annotated Figures 1 and 3) that supports said one lens (Abstract, as seen in annotated Figures 1 and 3) and wherein the device has one lens (as seen in annotated Figures 1 and 3) and contains no magnets (paragraph 0034 – while the Specification of Mcgowan includes many methods of attaching the lens to the bill it does not require the use of magnets.  Instead it states the use of clips or other attachment mechanisms.  As the applicant does not have any criticality to magnets in the Specification or and support for the exclusion of magnets, paragraph 0034 teaches the use of clips which are not magnets).

Arguments

Applicants arguments have been fully considered. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J TOMPKINS can be reached on (571) 272 -3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE M FERREIRA/Examiner, Art Unit 3732           

/ALISSA L HOEY/Primary Examiner, Art Unit 3732                                                                                                                                                                                                                                                                                                                                                                                                     



.